Exhibit 10.2

 

PROFESSIONAL SERVICES AGREEMENT

 

 

This Agreement, effective as of the 1st day of December, 2005, is entered into
by and between Matt Nydell (“Consultant”), with offices noted at the signature
line below, and VIA NET.WORKS, Inc. (“VIA”), with its registered office is at
1013 Centre Road, Wilmington, Delaware 19805, United States.

 

In consideration of the mutual promises contained in this Agreement and other
good and valuable consideration, the parties agree as follows:

 

Termination of Employment and Retention as Consultant. 

 

The parties acknowledge that:

 

a.  Consultant is currently employed by VIA and serves as its Senior Vice
President, General Counsel and Secretary under the terms of an Employment
Agreement dated April 24, 2002  (“Employment Agreement”);

 

b.  VIA has completed a transaction for the sale of all its operating assets and
intends to begin the winding-up and dissolution of VIA; and

 

c.  VIA intends to terminate the Employment Agreement as of November 30, 2005;
and

 

d.  VIA requires the continuing services of Consultant on a part-time basis
after November 30, 2005 for the purpose of supporting the winding-up and
dissolution of the company; and

 

e.  Consultant has indicated his willingness to enter into this Agreement in
advance of the termination of the Employment Agreement in consideration of the
acceleration by VIA of the payment to Consultant of all sums that will become
due and payable to him under the Employment Agreement as at the date of
termination by VIA.

 

VIA hereby notifies Consultant of the termination of the Employment Agreement
effective as at November 30, 2005.  Upon execution of this Agreement, VIA shall
make full payment of all sums payable under the Employment Agreement arising
from the termination of employment from VIA. In order to maintain continuity of
information, Consultant shall be entitled to retain his laptop computer
indefinitely, subject to the Consultant’s continuing obligations to maintain
confidentiality of VIA confidential information.

 

Scope of Agreement and Description of Services. During the Term, Consultant will
provide professional services as described under the Statement of Work attached
to this Agreement as Exhibit A (“Services” or “Work”), and in accordance with
the terms and conditions of this Agreement. The Statement of Work may be amended
from time to time and additional Statements of Work may be agreed by the parties
upon written agreement of the parties, provided that all such amendments and all
new Statements of Work shall include the information and be substantially in the
form attached as Exhibit A.

 

Work Place, Travel.  The ordinary place of work for Consultant shall be the
office maintained by Consultant.  Consultant may be requested to travel in
connection with the provision of the Services, including travel to VIA’s offices
in Hoofdorp, The Netherlands.  All international travel shall authorized in
advance by VIA.

 

Term; Termination. This Agreement shall be effective for one (1) year from the
effective date set forth above, unless earlier terminated as provided below (the
“Terms”). Consultant may terminate this

 

 

VIA Confidential

 

1

--------------------------------------------------------------------------------


 

Agreement if VIA fails to make any payment required hereunder and such failure
continues for a period of thirty (30) days after written notice. VIA reserves
the right to terminate this Agreement or any Statement of Work (a) for its
convenience upon one (1) month written notice to Consultant at any time after
the first six months of the Agreement, (b) if Consultant materially breaches any
provision of this Agreement and fails to cure such breach within fifteen (15)
days of written notice of such breach by VIA, or (c) immediately, if Consultant
is unable to deliver the Services as a result of illness, disease, incapacity or
disability for any consecutive three (3) week period during the Term.. The
notice of termination shall specify the effective date of such termination.  If
no time period is specified, then the termination shall be effective immediately
upon receipt of the written notice of termination.

 

Fees; Payment.  Each Statement of Work shall set forth the basis on which
Consultant shall be paid for the Work to be performed, such as an hourly or
monthly rate or a project fixed fee. VIA shall also reimburse Consultant for all
reasonable expenses incurred by Consultant in fulfilling his duties under this
Agreement, including but not limited to automobile expense at £.40 / mile,
reimbursement of actual costs of telephone, facsimile and mobile phone calls,
air and ground travel, courier, mail and other delivery charges, office supplies
and business meals and when on travel.  All travel and entertainment expense
reimbursement requests shall be in accordance with VIA’s written travel and
expense policies.   Consultant shall invoice VIA once each month for the
Services performed and expenses incurred during the prior month, unless
otherwise specified in a Statement of Work. VIA shall make payment within thirty
(30) days after receipt thereof.

 

Consultant Warranties. Consultant warrants that the work to be provided
hereunder will be performed in a professional manner and shall otherwise comply
with the specifications set forth in the Statement of Work.

 

Ownership of Materials. Consultant will disclose and promptly furnish to VIA any
and all business, financial and legal information, documentation, enhancements,
manuals, and other material that Consultant prepares for or delivers to VIA
under any Statement of Work (the “Results”). VIA shall have perpetual ownership,
including copyrights, trade secrets and patent rights of and respect to the
Results. To the extent there are any concerns as to the ownership rights of VIA,
Consultant hereby assigns to VIA all right, title and interest therein and to
the Results, including any and all patent, copyright, trade secret and other
interests of any nature whatsoever. Consultant agrees that it shall have no
right to use the Work for any purpose without VIA’s written consent in each
instance.  VIA shall retain ownership over any material provided to Consultant
during the course of this Agreement and Consultant agrees to maintain such
materials in good condition at Consultant’s expense.

 

Confidentiality. Consultant acknowledges that all information about VIA, its
business, operations and customers that Consultant or its personnel and/or
permitted subcontractors learn in any way and from any source as a result of
this Agreement, including the Results, constitutes a trade secret, or is
confidential or proprietary to VIA. Consultant shall receive and hold such trade
secrets and/or confidential or proprietary information in confidence, shall hold
the same in trust, shall not disclose or furnish the same to any third party
without VIA’s prior written consent, and shall not use the same for any purpose
other than the performance of its obligations under this Agreement or otherwise
in direct connection with the operation of this Agreement. Upon termination of
this agreement, Consultant shall return or, at the discretion of VIA, destroy
all VIA trade secret and/or confidential and proprietary material in
Consultant’s care, custody or control. Notwithstanding the foregoing, this
paragraph shall not encompass information about VIA that is or becomes publicly
available through no fault of Consultant, is already lawfully in Consultant’s
possession, is independently developed by Consultant, or is legitimately and
lawfully obtained by Consultant from third parties not under obligations of
confidentiality to VIA. Consultant acknowledges that the Confidential
Information under this Agreement constitutes unique, valuable and special trade
secret and business information of VIA, and that disclosure may cause
irreparable injury to VIA.  Accordingly, Consultant acknowledges and agrees that
the remedy at law for any breach of the covenants contained in this Agreement
may be inadequate, and in recognition, agrees that VIA shall, in addition, be
entitled to seek injunctive relief without bond including reasonable attorneys’
fees and other court costs and

 

2

--------------------------------------------------------------------------------


 

expenses, in the event of a breach or threatened breach of any of the provisions
of this Agreement, which relief shall be in addition to and not in derogation of
any other remedies which may be available to VIA as a result of such breach.

 

Hold Harmless.

 

Consultant is entirely responsible for arranging for property damage, casualty
and car insurances and Consultant will hold VIA harmless for and against any
property losses or injuries you might incur while at VIA locations or off-site
carrying out the duties required under this Agreement.  Consultant warrants that
it will comply with all applicable local and European Union employment and tax
laws and regulations and indemnify and hold VIA harmless from and against all
liabilities, claims, costs, losses, damages (including without limitation
punitive or special damages), and expenses (including attorneys’ fees and
allocated in-house legal expenses) arising out of breach of the foregoing
warranty.

 

Relationship of the Parties; Indemnification

 

The relationship of Consultant to VIA is that of an independent contractor and
in no case shall the relationship be deemed to be or construed as being as
employee-employer, joint venturers, partners, or agent to principal. 
Notwithstanding the foregoing, Consultant may be called upon to act as a
director or officer of VIA or one or more VIA subsidiary entities in which case
Consultant shall have such authority to act on behalf of VIA as provided under
applicable law, VIA’s bylaws or those of the subsidiary entity, by resolution of
the Board of Directors of VIA, and as consistent with VIA’s internal policies. 
To the extent that Consultant shall serve in the capacity as officer or director
of VIA or any of its subsidiaries during the Term, VIA shall indemnify and hold
harmless Consultant from and against any liabilities, claims, suits and actions
that Consultant may incur or suffer as result or arising out of or related in
any manner to the performance of Consultant’s duties as an officer or director
of VIA or its subsidiaries.  The terms of the indemnification shall be more
specifically governed by the bylaws of VIA and any pre-existing indemnification
agreement between the parties, and the parties expressly agree that the terms of
such pre-existing agreement are hereby incorporated into this agreement and such
terms and conditions shall continue in full force and effect as if expressly
restated herein.

 

Limitation of Liability. Neither Consultant nor VIA shall be liable to the
other, their officers, directors, agents, or employees, or to any person
claiming rights derived from such party’s rights, for any indirect, special,
punitive or consequential damages, loss of profits or revenues, or exemplary
damages of any kind, whether arising out of this Agreement or from any breach or
partial breach of the provisions of this Agreement or arising out of any act or
omission of any of the named entities, their employees, officers, agents,
affiliates, successors or assigns, or arising under theories of strict liability
or tort, regardless of whether such party was advised, had other reason to know,
or in fact knew of the possibility thereof.

 

Notices. Notices hereunder shall be effective when in writing and delivered
personally, by registered mail, through a commercial overnight delivery service
that provides a receipt, or via facsimile upon receipt of successful
transmission, to the parties at their respective addresses set forth below. A
party can change its notice address hereunder by giving notice thereof to the
other party in accordance with this section.

 

Miscellaneous. In the event of Acts of God, war, governmental order or other
similar cause beyond the reasonable control of a party hereto whose performance
is affected thereby, such affected party shall not be liable for any failure or
delay to perform its obligations under this Agreement.

 

This is an agreement for personal services and may not be assigned by
Consultant.

 

No provision of this Agreement may be changed or modified in any manner, except
by an instrument in writing signed by duly authorized representatives of both
parties hereto. Any waiver by either party of any breach of any provision of
this Agreement shall not be construed as a waiver of any continuing

 

3

--------------------------------------------------------------------------------


 

or succeeding breach of such provision, a waiver of the provision itself or a
waiver of any right under this Agreement.

 

This Agreement, including all matters relating to the validity, construction,
performance and enforcement thereof, shall be governed by the laws of the State
of Delaware without giving effect to its principles of conflicts of law. In the
event any provision of this Agreement is held to be invalid or unenforceable,
the remaining provisions of this Agreement will remain in full force. This
Agreement and the attached Statement(s) of Work constitute the entire Agreement
between the parties and supersede any prior or contemporaneous oral or written
representations with regard to the subject matter hereof. To the extent of any
conflict or inconsistency between the attached Statements of Work and any
provision of this Agreement, the provision of the Statement of Work shall
control.

 

VIA and Consultant have executed this Agreement shall be effective as of the
date first above written.

 

AGREED TO AND ACCEPTED:

 

 

/s/ Matt Nydell

 

 

Consultant

 

Date:

November 3, 2005

 

 

Notice Address:

 

 

VIA NET.WORKS, Inc.

 

By:

/s/ Robert Michael McTighe

 

 

Title: Chairmman of the Board

 

Date:

November 3, 2005

 

 

Notice Address:

 

c/o Frederick Rosner

Jaspan Schlesinger Hoffman LLP

913 N. Market Street, Twelfth Floor

Wilmington, DE  19801

USA

 

4

--------------------------------------------------------------------------------


 

Schedule A

Statement of Work

 

Contractor Responsibilities and Description of Work:

 

1.                                       Project Purpose:  Completion of Plan of
Dissolution and Liquidation of VIA NET.WORKS, Inc.

 

2.             Scope of Work:

 

A. Continue to act as Senior Vice President and Secretary of VIA NET.WORKS, Inc.
and an officer and director of subsidiaries of the company, as required. 
Oversee and be responsible for compliance by all VIA companies with applicable
legal and regulatory requirements. Undertake such as actions as may be requested
by the Board of Directors from time to time, consistent with Consultant’s
fiduciary obligations as Senior Vice President and Secretary of VIA.

 

B.  Oversee the implementation of the Plan of Dissolution and Liquidation and
support company compliance with post-closing obligation under Sale Agreement
with Interoute, review payment plans and payment proposals to creditors and
vendors, negotiating with vendors as required, support actions to collect legal
claims of Company, collaborate with CEO to provide periodic reports to board of
directors on progress of plan of dissolution and liquidation; support the
preparation and filing of periodic reports to SEC and Euronext, as required.

 

C.  Oversee and support all VIA litigation proceedings.

 

D.  Complete preparation and submission to the Board of Directors of all minutes
of prior meetings of the board.

 

C.  Consultant shall, in his capacity of an officer of VIA, be authorized to
engage and retain professionals, advisors and vendors in the name and on behalf
of VIA and its subsidiaries in the course of performing the Services and as may
be required by VIA, as determined in the exercise of the reasonable discretion
of Consultant.

 

3.                                       VIA Supervisor:  Chairman of the Board
of Directors

 

4.             VIA Obligations:  VIA will make available to Consultant the
services of professionals, including legal, tax and accounting advisors, as may
be reasonably required by Consultant for the purpose of performing the Services
hereunder.  VIA will hold Consultant harmless and indemnify Consultant from and
against all liabililities, losses, expenses and claims arising out of any action
allegedly taken by Consultant as a professional legal advisor to VIA.

 

5.                                       Estimated Hours for Project and Fee
Basis:  It is estimated that the Services under this Statement of Work will
require approximately 10 hours per month.  The monthly fee is based on
Consultant being available to perform Services under this Statement of Work for
this period of time.  If the estimate is exceeded, reassessment of the
commitment and fee will be required. Parties agree that this Statement of Work
will continue for a minimum period of 6 months.

 

6.                                       Fee Basis:   £2,000 per month gross for
6 months plus continuing private ex-patriate health insurance coverage with
Cigna International.

 

Agreed and Accepted:

 

 

VIA Project Manager:

 

 

 

 

Consultant:

 

 

 

5

--------------------------------------------------------------------------------